


EXHIBIT 10.8
CONSENT TO SUBLEASE
This Consent to Sublease (this “Agreement”) is executed as of August 18, 2014
(the “Agreement Date”), between FSP-SUNNYVALE OFFICE PARK, LLC, a Delaware
limited liability company (“Landlord”), GOOGLE INC., a Delaware corporation
(“Tenant”), and JUNIPER NETWORKS, INC., a Delaware corporation (“Subtenant”).
RECITALS:
A.    Subtenant and Landlord are parties to that certain Lease dated as of
June 18, 1999 (the “Original Lease”), as amended by that certain First Amendment
to Lease dated February 28, 2000 (the “First Amendment”), as further amended by
that certain Lease Commencement Date Certificate dated July 26, 2000 (the
“Commencement Certificate”), as further amended by that certain Second Amendment
to Lease dated as of October 14, 2009 (the “Second Amendment”), and as further
amended by that certain Consent to Assignment and Third Amendment to Lease of
even date herewith (the “Consent and Amendment”) (the Original Lease, the First
Amendment, the Commencement Certificate, the Second Amendment, and the Consent
and Amendment are collectively known as the “Lease”), under which Landlord is
leasing to Subtenant the entire office building, consisting of 144,315 rentable
square feet of space (the “Leased Premises”), located at 1194 Mathilda Avenue,
Sunnyvale, California 94089 and commonly known as 1194 Mathilda (the
“Building”). Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Lease.
B.    Pursuant to that certain Assignment and Assumption of Lease Agreement of
even date herewith and applicable to the Building (the “Assignment”), Subtenant
is assigning the Lease to Tenant, contingent upon the consent of Landlord and
Bank of America, N.A., a national banking association (Landlord’s current lender
and hereinafter “Lender”) to the Sublease upon the terms and conditions set
forth in this Agreement. Landlord has consented to the Assignment in the Consent
and Amendment. Tenant then desires to sublet the entire Leased Premises to
Subtenant, and Subtenant desires to sublease the entire Leased Premises back
from Tenant, as further detailed in the Sublease, defined below, and on the
terms and conditions contained herein.
AGREEMENTS:
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Consent. Subject to the terms and conditions contained in this Agreement,
Landlord hereby consents to the subletting by Tenant of the Leased Premises to
Subtenant pursuant to that certain Sublease Agreement dated August 18, 2014
between Tenant and Subtenant, the exact form of which is attached hereto as
Exhibit A (the “Sublease”). Landlord’s consent contained herein shall not waive
its rights as to any subsequent assignment, sublease or other transfer and shall
not be construed as a consent to any amendments or modifications of the terms,
covenants and conditions of the Lease contained in the Sublease unless such
amendments or modifications are expressly set forth in this Agreement. Subtenant
shall not further sublease the Leased Premises, assign its interest as the
Subtenant under the Sublease or otherwise transfer its interest in the Leased
Premises or the Sublease to any person or entity without the prior written
consent of Landlord, which consent shall be governed in accordance with
Article 7 of the Original Lease.
2.    Subordinate to Lease. Subtenant’s sublease of the Leased Premises is
subject and subordinate to the Lease and to the matters to which the Lease is or
shall be subordinate. It is specifically understood that Tenant shall remain
fully liable for the obligation to pay Landlord for any special services
provided to Subtenant in the course of Subtenant’s use and occupancy of the
Leased Premises, whether or not specifically provided for in the Lease, and
Tenant hereby covenants and agrees that Landlord may honor Subtenant’s request
for any such special services without the specific consent of Tenant. Tenant and
Subtenant acknowledge that (%4) Landlord may provide such services at the direct
request of Subtenant (including billing Subtenant for such services),
(%4) Landlord may establish records identifying Subtenant as if Subtenant was a
tenant of Landlord, (%4) such actions are merely for the convenience of

1



--------------------------------------------------------------------------------




Landlord, Tenant, and Subtenant, and (%4) the parties shall maintain their
respective capacities as Landlord, Tenant, and Subtenant, unless an express
intent to the contrary is expressed in a written agreement executed by all the
affected parties.
3.    No Obligations Created. Each of the parties to this Agreement agrees and
acknowledges that Landlord shall have no obligation or liability under the terms
of the Sublease. Without limiting the generality of the foregoing, Landlord
shall have no liability under (and shall not be bound by) any modifications,
deletions or waivers of any provision of the Lease which Landlord has not agreed
to specifically in writing. Nothing in this Agreement or otherwise shall create
privity of estate between Landlord and Subtenant, and Subtenant irrevocably
waives any claims based on, or alleged to have arisen from, such an estate.
Subtenant hereby releases, acquits and forever discharges Landlord and its
agents, employees, officers, directors, partners, shareholders, members and
affiliates from any and all claims, liabilities and obligations first arising as
of the Assignment Date (as defined in Section 2 of the Assignment) and arising
out of or in any way related to the Sublease which Subtenant or any party
claiming by, through or under Subtenant now has or may ever have in the future
against Landlord or any of such other parties. Subtenant acknowledges that
Landlord would not have entered this Agreement without such release.
4.    Indemnity and Insurance. Subtenant hereby assumes, with respect to
Landlord, all of the indemnity and insurance obligations of the “Tenant” under
the Lease, provided that the foregoing shall not be construed as relieving or
releasing Tenant from any such obligations.
5.    Payments under the Lease. If at any time Tenant is in default under the
terms of the Lease, Landlord shall have the right to deliver written notice to
Subtenant requiring Subtenant to pay all rent due under the Lease directly to
Landlord. Subtenant agrees (and Tenant hereby irrevocably directs Subtenant) to
pay such sums directly to Landlord if requested by Landlord (and Subtenant shall
have the right to rely upon any such written notice received from Landlord
without receipt of confirmation from Tenant and notwithstanding contradictory
instructions received from Tenant), and Tenant agrees that any such sums paid by
Subtenant may be applied by Landlord against any sums owed by Tenant under the
Lease as hereinafter provided, but in all instances such sums paid by Subtenant
shall be deemed to have been applied against Subtenant’s obligations under the
Sublease. Any such sums received by Landlord from Subtenant shall be received by
Landlord on behalf of Tenant and shall be applied by Landlord to any sums past
due under the Lease, in such order of priority as required under the Lease or,
if the Lease is silent in such regard, then in such order of priority as
Landlord deems appropriate. The receipt of such funds by Landlord shall in no
manner be deemed to create a direct lease or sublease between Landlord and
Subtenant.
6.    Attornment by Subtenant. In the event of termination, re-entry or
dispossession by Landlord under the Lease, Landlord shall take over all of the
right, title and interest of Tenant, as sublandlord, under the Sublease, and
Subtenant shall attorn to Landlord pursuant to the then executory provisions of
the Sublease (or, at Landlord’s election, the Lease but only for the remaining
term of the Sublease, as the same may be extended by Subtenant pursuant to the
terms and conditions of Article 14 of the Sublease), except that Landlord shall
not, except to the extent modified in a signed writing (%4) be liable for any
previous act or omission of Tenant under the Sublease, (%4) be subject to any
counterclaim, offset or defense that Subtenant might have against Tenant,
(%4) be bound by any previous modification of the Sublease or by any rent or
additional rent or advance rent which Subtenant might have paid for more than
the current month to Tenant, and all such rent shall remain due and owing,
notwithstanding such advance payment, (%4) be bound by any security or advance
rental deposit made by Subtenant which is not delivered or paid over to Landlord
and with respect to which Subtenant shall look solely to Tenant for refund or
reimbursement, or (%4) be obligated to perform any work in the Leased Premises,
and in connection with such attornment, Subtenant shall execute and deliver to
Landlord any commercially reasonable instruments Landlord may reasonably request
to evidence and confirm such attornment. Subtenant shall be deemed,
automatically upon and as a condition of its occupying or using the Leased
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 6. The provisions of this Section 6 shall
be self-operative, and no further instrument shall be required to give effect to
this provision.
7.    Condition of Leased Premises. Landlord makes no representations or
warranties, express or implied, concerning the condition of the Leased Premises
and Subtenant accepts the Leased Premises in their “AS‑IS” condition as of the
date hereof.

2



--------------------------------------------------------------------------------




8.    Subordination. Tenant hereby subordinates to the interest of Landlord any
statutory lien, contractual lien, security interest or other rights which Tenant
may claim with respect to any property of Subtenant.
9.    Statements and Notices. Landlord agrees to deliver the year-end
reconciliation statements described in Section 3.3 of the Original Lease,
notices pertaining to any casualty or condemnation pursuant to Articles 10 and
11 of the Original Lease, and any default notices pursuant to Article 12 of the
Original Lease, to both Tenant and Subtenant.
10.    Subtenant Obligations. Subtenant agrees to deliver the (a) estoppel
certificate described in Section 13.6 of the Lease, (b) financial statements
described in Section 13.7 of the Lease, (c) writings described in Section 13.3
of the Lease (including subordination, non-disturbance and attornment
agreements), within the respective period prescribed in the Lease after Landlord
requests same, with copies to Tenant. Each of Subtenant’s obligations under this
Section 10 shall be considered an obligation under the Lease and, if Subtenant
fails to sign and return any documents within said prescribed period, and if
such failure continues for an additional five (5) business days after
Subtenant's receipt of a second notice from Landlord (which shall be in lieu of,
and not in addition to, any second notice required by the respective Lease
section), then such failure shall constitute a Subtenant event of default under
Section 12.1 of the Lease. Tenant agrees, as an obligation and covenant under
the Lease, to use commercially reasonable efforts to enforce Subtenant’s
obligations under this Section 10.
11.    Waiver of Subrogation. For purposes of this Agreement only, Section 9.3
of the Original Lease (entitled “Mutual Waiver of Subrogation”) is hereby
deleted in its entirety and replaced with the following:
Waiver of Subrogation. Landlord hereby releases Tenant and Subtenant, their
partners, principals, members, shareholders, officers, directors, employees,
agents, servants, and attorneys, and Tenant and Subtenant hereby release
Landlord and its respective partners, principals, members, shareholders,
officers, directors, employees, agents, servants, and attorneys from any and all
liability for loss, damage, or injury to the property of the other in or about
the Leased Premises or the Property which is caused by or results from a peril
or event or happening which is covered by any insurance actually carried and in
force at the time of the loss by the party sustaining such loss, required to be
carried by the party sustaining such loss, or permitted to be self-insured for
such loss.
12.    Exculpation.
12.1    CalPERS Exculpation. Notwithstanding any provision of the Lease or this
Agreement to the contrary, the liabilities and obligations of Landlord hereunder
and under the Lease shall be the liabilities of Landlord only, and shall not be
the liabilities or obligations of, the California Public Employees’ Retirement
System, an agency of the State of California (“CalPERS”), CommonWealth Partners,
LLC, CommonWealth Pacific LLC, CWP Capital Management, LLC, any Affiliate of any
of such parties, or any present or future officer, director, employee, trustee,
member, retirant, beneficiary, internal investment contractor, manager,
investment manager or agent of any of the same (collectively, the “Other
Landlord Parties”), and in no event shall Landlord, Other Landlord Parties or
CalPERS be liable for lost profits or other consequential damages. Any recourse
by Tenant or Subtenant for any breach or default of Landlord under the Lease or
this Agreement or with respect to any liability or obligation related thereto
(or related to the Leased Premises or the Building in any way) shall be solely
against Landlord and the assets of Landlord and, there shall be no recourse on
account of any such breach or default (or with respect to any such liability or
obligation) against any of the Other Landlord Parties. For purposes of this
Section 12.1, “Affiliate” shall mean any person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with CalPERS or any of CommonWealth Pacific, LLC or CWP
Capital Management, LLC, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing. The limitations of liability provided in this Section 12.1 are in
addition to, and not in limitation of, any limitation of liability applicable to
Landlord or CalPERS provided by law or in any other contract, agreement or
instrument. Such exculpation of liability shall be absolute and without any

3



--------------------------------------------------------------------------------




exception whatsoever. The provisions of this Section 12.1 shall survive the
termination of the Lease or this Agreement.
12.2    Tenant Exculpation. Notwithstanding any provision of the Lease
(including, without limitation, Section 12.2 of the Original Lease) or this
Agreement to the contrary, as between Landlord (on the one hand) and Tenant and
Subtenant (on the other hand), but not as between Tenant and Subtenant (whose
respective liability to each other is addressed in the Sublease), the
liabilities and obligations of Tenant hereunder, and under the Lease and the
Sublease, shall be the liabilities of the Tenant under the Lease only, and shall
not be the liabilities or obligations of any Affiliate of Tenant or Subtenant,
or any present or future officer, director, employee, trustee, member, retirant,
beneficiary, internal investment contractor, manager, investment manager or
agent of Tenant or Subtenant or any Affiliate of the same (collectively, the
“Other Tenant Parties”), and in no event shall Subtenant, Tenant or Other Tenant
Parties be liable for lost profits or other consequential damages, except in
connection with a holding over by Tenant or Subtenant (in which event, the terms
and conditions of Section 13.2 of the Original Lease, as revised by
Section 10.13 of the Consent and Amendment, or the terms of Section 18.2 of the
Sublease, as applicable, shall govern). Any recourse by Landlord for any breach
or default of Tenant or Subtenant under the Lease or the Sublease or with
respect to any liability or obligation related thereto (or related to the Leased
Premises or the Building in any way) shall be solely against Tenant and the
assets of Tenant, and there shall be no recourse on account of any such breach
or default (or with respect to any such liability or obligation) against any of
the Other Tenant Parties. For purposes of this Section 11.2, “Affiliate” shall
mean any person or entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Google Inc. or the then Tenant under the Lease, as the case may be. For the
purposes of this definition, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing. The limitations of liability provided in this
Section 12.2 are in addition to, and not in limitation of, any limitation of
liability applicable to Tenant or Subtenant provided by law or in any other
contract, agreement or instrument. Such exculpation of liability shall be
absolute and without any exception whatsoever, except as otherwise expressly
provided in this Section 12.2. The provisions of this Section 12.2 shall survive
the termination of the Sublease, the Lease or this Agreement.
13.    CASp Inspection. For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant and Subtenant, and Tenant and
Subtenant hereby acknowledge, that the Leased Premises has not undergone
inspection by a Certified Access Specialist (“CASp”).
14.    Conditions Precedent. Subtenant’s delivery to Landlord of the following
items shall be conditions precedent to Landlord’s consent as provided in
Section 1 and the effectiveness of this Agreement:
14.1    Landlord and Subtenant agreement upon the terms of payment by Subtenant
to Landlord for all attorneys’ fees incurred by Landlord associated with this
Agreement, as provided in that certain Attachment To Consent To Assignment And
Amendment To Lease attached as Exhibit D to the Consent and Amendment;
14.2    certificate(s) of insurance from Subtenant satisfying all the
requirements of the Lease (as amended by the Consent and Amendment); and
14.3    a photocopy of the original executed Sublease.
Further, Subtenant shall deliver to Landlord a new certificate of occupancy for
the Leased Premises to the extent required from the applicable governmental
authority, which new certificate of occupancy will be delivered no later than
thirty (30) days following Subtenant’s receipt of the same. To the extent
required from the applicable governmental authority, Subtenant shall use
diligent, good-faith efforts to obtain and deliver the new certificate of
occupancy to Landlord as promptly as is reasonably possible.

4



--------------------------------------------------------------------------------




15.    Brokerage. Neither Tenant nor Subtenant has dealt with any broker or
agent in connection with the negotiation or execution of this Agreement, other
than Jones Lang LaSalle Americas, Inc. and CBRE, Inc. Subtenant assumes all
obligations and responsibility with respect to payment of Jones Lang LaSalle
America, Inc. commission to be paid by Subtenant pursuant to separate written
agreement. Tenant assumes all obligations and responsibility with respect to
payment of CBRE, Inc. commission to be paid by Tenant pursuant to separate
written agreement. In no event shall Landlord be liable for any leasing or
brokerage commission with respect to the negotiation and execution of the
Sublease or this Agreement. Tenant and Subtenant shall each jointly and
severally indemnify, defend and hold Landlord harmless from and against all
costs, expenses, attorneys’ fees and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through
or under the indemnifying party with respect to the Sublease or this Agreement.
16.    Notices. All notices and other communications given pursuant to the Lease
and this Agreement shall be in writing and shall be (%4) mailed by first class,
United States mail, postage prepaid, certified, with return receipt requested,
and addressed to the parties hereto at the address listed below, (%4) hand
delivered to the intended addressee, or (%4) sent by a nationally recognized
overnight courier service. Notice sent by certified mail, postage prepaid, shall
be effective three business days after being deposited in the United States
mail; all other notices shall be effective upon delivery to the address of the
addressee (even if such addressee refuses delivery thereof). The parties hereto
may change their addresses by giving notice thereof to the other in conformity
with this provision. The addresses for notice set forth below shall supersede
and replace any addresses for notice set forth in the Lease.
Landlord:
FSP-Sunnyvale Office Park, LLC
c/o CommonWealth Partners, LLC
515 Flower St., 32nd Floor
Los Angeles, CA 90071
Attention: Asset Manager – 1194 Mathilda‑Sunnyvale

With a copy of default notices to:
Vinson & Elkins L.L.P.
2001 Ross Ave., Suite 3700
Dallas, TX 75201
Attention: Paul A. Martin
Re: Google Inc. Lease Agreement‑Sunnyvale, CA

With a copy to
(for all rent and other payments by check):
FSP-Sunnyvale Office Park, LLC
Lockbox # 074621
P.O. Box 844621
Los Angeles, CA 90084-4621

And a copy to
(for all rent and other payments
by wire/ACH):
Wells Fargo Bank, NA
420 Montgomery Street
San Francisco, CA 94104
Acct#: 498-4656009
ABA#: 121000248

Tenant:
Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attention: Lease Administration

With a copy to:
Google Inc.
1600 Amphitheatre Parkway



5



--------------------------------------------------------------------------------




Mountain View, CA 94043
Attention: Legal Department / RE Matters
With a copy of all default notices to:
Gamble Mallory & Natsis LLP
Three Embarcadero Center, 12th Floor
San Francisco, CA 94111-4074
Attention: Lee A. Edlund
Re: Google Inc. Lease Agreement‑Sunnyvale, CA

Subtenant:
Juniper Networks, Inc.
1133 Innovation Way, Building A
Sunnyvale, CA 94089
Attention: Sr. Director REWS

With a copy to:
Juniper Networks, Inc.
1133 Innovation Way, Building A
Sunnyvale, CA 94089
Attention: General Counsel

With a copy of default notices to:
Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105
Attention: Simon T. Adams
Re: Juniper Networks Lease Agreement‑Sunnyvale, CA

17.    Amendments; No Electronic Records. Neither this Agreement nor the
Sublease may be amended or modified except by an instrument in writing signed by
all the parties hereto. Landlord, Tenant and Subtenant hereby agree not to
conduct the transactions or communications contemplated by this Agreement, the
Lease or the Sublease by electronic means except for electronic signatures as
specifically set forth in Section 24 or in the Consent and Amendment; nor shall
the use of the phrase “in writing” or the word “written” be construed to include
electronic communications except for electronic signatures as specifically set
forth in Section 24 or in the Consent and Amendment.
18.    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO, AND ALL PARTIES CLAIMING BY, THROUGH OR UNDER THE PARTIES HERETO
(INCLUDING THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND SUBTENANTS), AFTER
CONSULTATION WITH COUNSEL, KNOWINGLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
LITIGATION OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF
OR WITH RESPECT TO THE LEASE, THE SUBLEASE, THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.
19.    Ratification. Tenant and Subtenant hereby ratify and confirm their
respective obligations under the Lease, and represent and warrant to Landlord
that, as of the date hereof, they have no defenses thereto. Additionally, Tenant
and Subtenant further confirm and ratify that, as of the date hereof, (%4) the
Lease is and remains in good standing and in full force and effect, (%4) neither
of such parties has any claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord, Tenant or Subtenant, and (%4) all
tenant finish-work allowances provided to Tenant under the Lease or otherwise,
if any, have been paid in full by Landlord to Tenant, and Landlord has no
further obligations with respect thereto.
20.    Prohibited Persons and Transactions. Landlord, Tenant and Subtenant each
represents and warrants that neither it nor any of its affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign

6



--------------------------------------------------------------------------------




Assets Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated Nationals and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not assign or otherwise transfer the Lease to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.
21.    Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Agreement shall be binding upon Landlord, Tenant,
and Subtenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of this Agreement and the terms of the Lease,
the terms of this Agreement shall prevail. This Agreement shall be governed by
the laws of the state in which the Leased Premises are located.
22.    Confidentiality. Landlord, Tenant and Subtenant agree that the terms of
the Sublease and this Agreement shall be kept strictly confidential. Landlord,
Tenant and Subtenant shall not divulge the terms of the Sublease or this
Agreement to any person other than such party’s officers, directors, employees,
attorneys, accountants, consultants and/or real estate brokers, and/or current
or prospective assignees, subtenants, master landlords, lenders or purchasers,
in each instance who have a need to know any such terms and who agree to keep
such information confidential. Notwithstanding the foregoing, the terms of the
Sublease and this Agreement may be disclosed, without any liability whatsoever
for such disclosures to any government entity, agency or any other person whom
disclosure is required by law or by regulatory or judicial process, including in
connection with enforcing the terms of the Lease, the Sublease or this
Agreement, or in connection with disclosures and filings made to the U.S.
Securities and Exchange Commission as a publically traded company with stock
registered on a nationally recognized stock exchange.
23.    Entire Agreement. This Agreement and the Sublease contain all of the
agreements, understandings, representations and warranties of the parties with
respect to the subject matter thereof.
24.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one document. To facilitate execution of this
Agreement, the parties may execute and exchange by electronic mail PDF
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Agreement to physically form
one document.
25.    Rental Recognition. Notwithstanding the terms and conditions set forth in
this Agreement, Landlord, Tenant and Subtenant acknowledge and agree that
Subtenant, as tenant under the Lease, shall have paid Landlord rental
obligations under the Lease immediately prior to assignment of the Lease to
Tenant (by way of the Consent and Amendment) and therefore the parties hereto
agree for and among themselves that any over payment of rental paid by
Subtenant, as tenant, pursuant to the Lease shall be retained by Landlord and
shall be immediately recognized by Landlord and Tenant as rental paid by Tenant
under the Lease and recognized by Tenant and Subtenant as rental paid by
Subtenant under the Sublease, as arising from the period commencing on the
Assignment Date until the same is fully exhausted.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------




EXECUTED as of the Agreement Date first written above.
LANDLORD:
FSP-SUNNYVALE OFFICE PARK, LLC, a Delaware
 
limited liability company
 
By:
  /s/ Joseph A. Corrente
 
Name:
  Joseph A. Corrente
 
Title:
  Executive Vice President
 
 
 
TENANT:
GOOGLE INC., a Delaware corporation
 
By:
  /s/ David Radcliffe
 
Name:
  David Radcliffe
 
Title:
  V.P. Real Estate
 
 
 
SUBTENANT:
JUNIPER NETWORKS, INC., a Delaware corporation
 
By:
  /s/ Mitchell L. Gaynor
 
Name:
  Mitchell L. Gaynor
 
Title:
  Executive Vice President






8



--------------------------------------------------------------------------------






CONSENT OF LENDER


Bank of America, N.A., a national banking association, as Administrative Agent,
the holder of certain liens secured by the Building, joins in the execution of
this Agreement for the purpose of consenting to the terms contained herein and
acknowledges that the existing Subordination, Non-Disturbance and Attornment
Agreement shall remain in full force and effect and shall be enforceable by
Google Inc., as the successor and assign of Juniper Networks, Inc.
 
BANK OF AMERICA, N.A., a national banking association,
 
as Administrative Agent
 
 
 
 
By:
  /s/ Julia Elterman
 
Name:
  Julia Elterman
 
Title:
  SVP










9



--------------------------------------------------------------------------------




EXHIBIT A
SUBLEASE





10

